DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
”an axial groove formed in the threaded spindle” in the same embodiment as “at least one arm which is supported in the circumferential direction on a bolt”
It is unclear if this is a typo in the claims due to the dependency of Claim 14 on Claims 11 and 12, or if the linear actuator as claimed is intended to have two separate rotation prevention devices. Figure 5, shows the details of the arm and bolt, but does not show the axial groove in the threaded spindle. Figures 1 and 4-5 show the axial groove, but not the arm and bolt.
No new matter should be entered.

The drawings are objected to because Figure 2 is difficult to readily interpret. It appears that lines are shown where the lines would be invisible based on the orientation of the object. This makes it difficult to interpret portions of the drawings since things such as thread lines on the opposite side of the threaded spindle are depicted the same as thread lines on the forward facing side of the threaded spindle. In particular, it is not readily apparent whether the axial groove 102 is internal or external to the threaded spindle.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3, 5, 8-10, and 13-14 are objected to because of the following informalities:
Claim 1 Line 2: The Examiner recommends amending “pressurized pressure medium” to --a pressurized pressure medium-- to provide proper antecedent basis for the claim element.
Claim 1 Line 7: The Examiner recommends amending “its axial direction” to --an axial direction of the threaded spindle-- to provide proper antecedent basis for the claim element.
Claim 1 Line 11; Claim 1 Line 15: The Examiner recommends amending “pressure medium” to --the pressure medium-- since this is a subsequent recitation of the claim limitation (Claim 1 Line 2).
Claim 1 Line 14; Claim 1 Line 15; Claim 1 Line 16: The recitation “the chamber” should be amended to --the hydraulic chamber-- to be consistent with prior recitation of the claim element (Claim 1 Line 10).
Claim 1 Line 22: The Examiner recommends amending “the rotational coupling” to --a rotational coupling-- to provide proper antecedent basis for the claim element.
Claims 2-17 Line 1: The Examiner recommends amending the preamble in Claims 2-17 from “The actuator” to --The electromechanical-hydraulic piston actuator-- to remain consistent with the prior recitation in Claim 1 Line 1.
Claim 2 Line 1; Claim 8 Lines 1-2; Claim 9 Line 3: The claim limitation “the isolation” was previously recited as “the piston-travel-controlled isolation” (Claim 1 Lines 21-22). The Examiner recommends amending the claim recitations in Claim 1 Lines 21-22, Claim 2 Line 1, Claim 8 Lines 1-2, and Claim 9 Line 3 to be consistent with one another. See also the 35 U.S.C. 112(b) rejection of Claim 1 below for the term in Claim 1 Lines 21-22.
Claim 2 Line 2: The recitation “a rear piston position” is a double inclusion, and as such appears to be a typo. The Examiner recommends amending the recitation to --the rear piston position--.
Claim 5 Line 2: The recitation “on the basis of a conical base area” appears to be a typo. The Examiner recommends amending the recitation to --on a conical base -- or something similar.
Claim 8 Line 3: The recitation “a stop” appears to be a typo since it is the second recitation of the element (Claim 7 Line 2) and should be amended to --the stop--.
Claim 8 Line 4: The Examiner recommends amending “the drive element” to --a drive element” to provide proper antecedent basis for the claim element.
Claim 9 Line 2: The Examiner recommends amending “the spring force” to --a spring force-- to provide proper antecedent basis for the claim element.
Claim 10 Line 2: The Examiner recommends deleting the recitation “on the one hand”.
Claim 10 Line 3: The Examiner recommends deleting the recitation “on the other hand”.
Claim 12 Line 2: The Examiner recommends amending “the turns” to --a thread-- since “turns” are typically used to refer to the number of threads in a unit of measure of the screw, whereas threads are the spiral shaped protrusions of the threaded spindle, and to also provide proper antecedent basis for the claim element.
Claim 13 Line 2; Claim 17 Lines 1-2: The Examiner recommends amending “the chamber side” to --a chamber side” to provide proper antecedent basis for the claim element.
Claim 13 Line 2; Claim 17 Line 2: The Examiner recommends amending “the drive side” to --a drive side” to provide proper antecedent basis for the claim element.
Claim 14 Line 3: The Examiner recommends amending “the circumferential direction” to --a circumferential direction-- to provide proper antecedent basis for the claim element.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 Lines 8-9: The recitation “a piston coupled with the threaded spindle in the axial direction thereof” is indefinite. It is unclear if “axial direction” is referring to the spatial location of the piston relative to the threaded spindle, or alternatively how the coupling works (e.g. the components are coupled to move axially relative to one another but not rotationally or in some other manner).
Claim 1 Line 12; Claim 7 Lines 2-3: The recitation “the direction” lacks antecedent basis (for Claim 1) and is indefinite (for Claims 1 and 7). It is unclear if “direction” is referring to the previously recited “axial direction” (Claim 1 Line 7) or is intended as a new claim element, for example, to describe the direction the piston moves in. Note: if the claim recitation for Claim 1 is amended from “direction” to another term, the same amendment should be made to the Claim 7 recitation. 
Claim 1 Lines 21-22, the recitation “for the piston-travel-controlled isolation of the rotational coupling” is indefinite and lacks antecedent basis. In particular, “piston-travel controlled” is not defined in Applicant’s originally filed specification. As best understood from Applicant’s originally filed Specification, the isolation device (70) is described as a spring biased disconnection device between the nut (48) and the gear (20), or essentially a clutching mechanism. Accordingly, for the purpose of this Office Action, this limitation is being interpreted as an “isolation” (i.e. provides a disconnect) between the rotor and the threaded nut which prevent piston travel during activated isolation. Further, “the” should be amended to --a-- to provide proper antecedent basis.
Claim 2 Line 2: The recitation “can be activated” is indefinite. In particular, it is unclear if this event must occur for the isolation device to work, or not. 
Claim 2 Line 2: The recitation “by an approach to a rear piston position” is indefinite. It is unclear what is approaching the rear piston position. For the purpose of this Office Action, the limitation is being interpreted to mean that the isolation device activates when the threaded spindle is at or near its associated rear piston position.
Claim 3 Line 2; Claim 16 Lines 2-3: The recitation “a separable positive connection” is indefinite. In particular, it is unclear what Applicant considers a positive connection to be. Based on the originally filed disclosure, referring to Figure 1, it appears that spring (76) provides a biasing force that normally provides engagement between the threaded nut (40) and the drive device (20). Accordingly, for the purpose of this Office Action, the term “positive connection” is being interpreted as the isolation device being causing an engagement of the threaded nut and the drive device. 
Claim 6 Lines 2-4: The recitations “a first tooth system” and “a second tooth system” are indefinite. It is unclear if the first and second tooth systems are part of the previously recited “tooth system” (Claim 4 Line 2), or are intended to be new independent tooth systems (i.e. there are three tooth systems).
Claim 6 Line 7: The recitation “being approached by the electric motor” is indefinite. It is unclear how the electric motor can approach the “rear end position” (Claim 6 Line 6), since the electric motor as disclosed is fixed relative to this position. Rather, it should be the threaded spindle of the “rotation-translation mechanism” that approaches this position. Further, it is unclear if the claim language is alternatively referring to the electric motor causing the threaded spindle to approach the read end position. 
Claim 11 Line 2: The recitation “rotation prevention device” lacks antecedent basis. It is unclear if this is intended to be a new claim limitation, or if alternatively, this is referring to the functional limitation “which is prevented from rotation” of the threaded spindle. If Claim 11 is intended to be the first recitation of the rotation prevention device the Examiner recommends amending the claim to indicate as such. However, if Applicant intends for the rotation prevention device to refer back to a recited claim element of Claim 1, the Examiner recommends amending Claim 1 to recite --a rotation prevention device--. 
Claim 14 Lines 1-2: The recitation “wherein the rotation prevention device of the threaded spindle comprises” is indefinite. Claim 14 depends on Claims 11 and 12, which previously also recited limitations for the rotation prevention device (Claim 11 Lines 2-3, reciting that the rotation prevention device is an axial groove in the spindle). Since the current recitation uses “comprises” instead of “further comprises” it is unclear if Claim 14 is requiring a second rotation prevention device, or if there is a typo on Line 1 with regards to the dependency of Claim 14 (i.e. should Claim 14 depend on Claim 1 instead?). The drawings, and in particular Figure 5, only shows the arm and rod rotation prevention device by itself with no axial groove. Further, Figures 1 and 4-5 only show the axial groove rotation prevention device by itself with no rod and arms. The Specification (see [0054]) sets forth “[a] possible alternative would be a groove formed on the inside of the supporting structure 3 and extending axially parallel, in which groove the end of the arm is guided.” However, this is stated immediately after the arm is disclosed as using a bolt for a guide, so it appears that this sentence is stating that the bolt is replaced with an axial groove, however this is still not a groove located on the threaded spindle. For the purpose of this Office Action, the dependency of Claim 14 will be interpreted as being on Claim 1. Further, if the dependency is indeed to Claim 1, the antecedent basis of “the rotation prevention device” (Lines 1-2) will have to be addressed in a similar manner to Claim 11 Line 2 as set forth above.
	Claim 14 Line 3: The recitation “supported in the circumferential direction on a bolt” is indefinite. It is unclear if the “circumferential direction” is of the spindle, the arm, or the bolt.
	Claim 17 Lines 1-2: The recitation “wherein the axial groove is formed on the chamber side or on the drive side in the wall of an inner bore of the threaded spindle” is indefinite. Claim 17 depends on Claim 12, which recites that the “groove passes through the turns of the threaded spindle.” Accordingly, it is unclear how the groove is on the outer surface of the spindle, as would be required for the groove to pass through the turns of the threaded spindle, and also is located in the wall of an inner bore, which would require the groove to actually be a cut passing entirely through the spindle radially. For the purpose of this Office Action, the limitation of Claim 12 of “passes through the turns of the threaded spindle” for Claim 14 will be interpreted as the axial groove extends through a portion of the threaded spindle that has the thread turns, but can be radially offset from it.
Claims 4-5, 8-10, 12-13, and 15-16 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2018/0001880).
Regarding Claim 1, Huang discloses an electromechanical-hydraulic piston actuator for providing pressurized pressure medium for a brake system of a vehicle (see Abstract), comprising: 
An electric motor (7) having a stator and a rotor (see [0049], disclosing that the electric motor can be any suitable motor such as a “brushless director current permanent magnet motor” and accordingly has a stator and a rotor).
A rotation-translation mechanism which is driven in rotation by the electric motor (see [0050], disclosing a ball screw assembly) and which has a rotatable threaded nut (18) and a threaded spindle (15) which is prevented from rotating (see [0050], disclosing an anti-rotation feature) and is mounted so as to be displaceable in its axial direction (see [0050], disclosing longitudinal movement along axis 32).
A piston (22) coupled with the threaded spindle (see Fig. 1, showing coupling with element 16) in the axial direction thereof (see Fig. 1, showing that the piston is connected to an axial side of the threaded spindle).
A hydraulic cylinder (27) having a hydraulic chamber (see Fig. 1, showing a hollow portion of the hydraulic cylinder) which is filled with pressure medium (40) and into which the piston is displaceable by translational movement of the threaded spindle from a rear piston position in the direction towards a forward piston position (see Fig. 1; see also [0050], disclosing linear movement of the threaded spindle, and accordingly it would have a rear piston position when it moves to the left most position as the figure is oriented and a forward piston position when it moves to the right most position) in order to pressurize the pressure medium and/or expel it from the hydraulic chamber (see [0037], disclosing pressurizing the pressure medium), a hydraulic connection (52, 58, 62) which is connected to the hydraulic chamber and via which pressure medium can be expelled from the chamber (see Fig. 1; see also [0041]). 
A supporting structure (67) to which the electric motor, the rotation-translation mechanism and the hydraulic cylinder are fastened (see Fig. 1).
Wherein there is provided an isolation device (8) for the piston-travel-controlled isolation of the rotational coupling between the rotor of the electric motor and the threaded nut (see [0050], disclosing that the isolation device is a belt used to transfer rotational motion from a first pulley to a second pulley, and accordingly overloading the belt through either providing too much torque from the motor to the threaded nut, such as in an instance when the threaded spindle is stuck and cannot move, or back driving the threaded nut would cause the belt to slip, which in turn would disconnect the two pulleys at least temporarily, and accordingly the belt’s ability to slip acts as an isolation of the rotational coupling).
Regarding Claim 2, Huang further discloses the actuator as claimed in claim 1, wherein the isolation of the rotational coupling can be activated by an approach to a rear piston position  (see [0050], disclosing that the isolation device is a belt used to transfer rotation motion from a first pulley to a second pulley, and accordingly overloading the belt through back driving the nut would cause the belt to slip, which in turn would disconnect the two pulleys at least temporarily, and accordingly the belt’s ability to slip acts as an isolation of the rotational coupling).
Regarding Claim 3, Huang further discloses the actuator as claimed in claim 1, wherein the isolation device comprises a separable positive connection between a drive element (82), which is rotationally coupled with the rotor of the electric motor (see Fig. 1; see also [0050] disclosing that the drive element is a pulley that is coupled to a transmission mounted on the motor shaft, and accordingly is coupled to the rotor), and the threaded nut (see [0050], disclosing that the isolation device is a belt used to transfer rotational motion from the drive element to the threaded nut through a second pulley 83, accordingly overloading the belt by attempting to provide too much torque would cause the belt to slip, noting that the normal operational of the pulleys and the belts results in a rotational coupling between the components, and accordingly a “positive connection” exists between the rotor and the threaded nut during normal operation of the belt).
Regarding Claim 7, Huang further discloses the actuator as claimed in claim 1, wherein there is present a stop (31) which limits the travel of the piston in the direction towards the rear piston position (see Fig. 1, showing that the stop is a shelf, that physically prevents the piston from traveling axially beyond the shelf).
Regarding Claim 8, Huang further discloses the actuator as claimed in claim 7, wherein activation of the isolation takes place in that, on retraction of the piston, the piston is prevented from moving further by means of the stop, whereby, on further rotation of the threaded nut, the threaded nut is isolated from the drive element (see Fig. 1, showing that the stop is a shelf, that physically prevents the piston from moving beyond the stop, if the electric motor is continually driven to retract the piston, once the piston hits the hard stop, the threaded spindle can no longer move in that direction, further trying to rotate the nut requires significantly more torque, which the belt will not be able to maintain, and since the pulley on the motor is rotating the belt, and the belt is trying to rotate the nut which is not capable of being rotated at this point, the belt will slip, and accordingly, the nut becomes isolated from the drive element due to the slipping of the belt).
Regarding Claim 16, Huang further discloses the actuator as claimed in claim 2, wherein the isolation device comprises a separable positive connection between a drive element (82), which is rotationally coupled with the rotor of the electric motor (see Fig. 1; see also [0050] disclosing that the drive element is a pulley that is coupled to a transmission mounted on the motor shaft, and accordingly is coupled to the rotor), and the threaded nut (see [0050], disclosing that the isolation device is a belt used to transfer rotation motion from drive element to the threaded nut through a second pulley 83, accordingly overloading the belt through back driving the nut would cause the belt to slip, noting that the normal operational of the pulleys and the belts results in a rotational coupling between the components, and accordingly a “positive connection” exists between the rotor and the threaded nut during normal operation of the belt).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2018/0001880) in view of Wilder et al. (2007/0145806).
Regarding Claim 4, Huang does not disclose in the actuator as claimed in claim 3 that the separable positive connection is formed by a tooth system.
However, Wilder, which teaches a similar actuator (see Fig. 1) having a threaded nut (16) and threaded spindle (18) where a drive element (34) is provided with an isolation device (see Fig. 2, showing a spring 50 biased clutch 44 and 46) for rotationally coupling the drive element to the threaded nut (see Figs. 2 and 3). Wherein the separable positive connection is formed by a tooth system (see Figs. 2 and 3, showing that elements 44 and 46 are clutch teeth, and accordingly make up a toothed system).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that using the clutching mechanism to provide a releasable connection between the drive element (and accordingly the rotor of the electric motor) and the threaded nut would provide numerous benefits over simply letting the belt slip due to torque overload of the connection between the belt and the pulleys. For example, the clutching mechanism would allow for greater and more precise control of the actuation of the clutch, since an appropriate spring having a desired spring force required to open the clutch could be selected to ensure that the connection between the nut and the motor is severed in situations that could damage the motor (e.g. continuing to drive the motor even once the threaded spindle has been pressed against an immoveable object), while maintaining a connection during all other times when safe to do so. Further, by having the clutch sever the connection instead of letting the belt slip would increase the useful life of the belt, by reducing wear due to friction caused by the slipping belt. Wilder also states that the purpose of the clutching mechanism in the actuator is to “withstand large unexpected or unforces forces while reducing any damage from such loads” (see Wilder [0005]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator as disclosed in Huang with the spring biased clutching mechanism between the drive element and the nut as taught in Wilder to increase the useful life of the belt in the actuator by reducing the chance of the belt slipping due to over torqueing, and therefore increasing the overall useful life of the actuator, as well as to provide a more precise disconnecting device.
Regarding Claim 5, the Combination further suggests the actuator as claimed in claim 4, wherein the tooth system is formed on the basis of a conical base area (see Wilder Fig. 2, showing that the teeth of the clutching mechanism are triangular in shape and accordingly the three dimension object generated by rotating the triangles of elements 44 and 46 about the axis of rotation of the nut results in a conical shape).
Regarding Claim 6, the Combination further suggests the actuator as claimed in claim 5, wherein the drive element (Wilder 12) comprises a first conical surface (see Wilder Fig. 2), in particular an inner surface (see Wilder Fig. 2, showing that this is an inner surface, based on the direction of the tooth being angled, of the drive element), having a first tooth system (see Wilder Fig. 2, showing that the inner surface is tooth shaped, and accordingly is a first tooth system), and wherein the threaded nut (Wilder 16) comprises a second conical surface (see Wilder Fig. 2), in particular an outer surface (see Wilder Fig. 2, showing that this is an outer surface, based on the direction of the tooth being angled, of the threaded nut), having a second tooth system (see Wilder Fig. 2, showing that the outer surface is tooth shaped, and accordingly is a second tooth system), and wherein the first tooth system is in engagement with the second tooth system in a coupled state (see Wilder Fig. 2), and wherein, as a result of a rear end position of the rotation-translation mechanism being approached by the electric motor, the first tooth system and the second tooth system are brought out of engagement (see Wilder Fig. 2 showing that rearward movement of the threaded shaft causes the first and second tooth systems to disengaged from one another; see also Wilder [0023]).
Regarding Claim 9, Huang does not disclose in the actuator as claimed in claim 8 wherein a spring is provided between the drive element and the threaded nut.
However, Wilder, which teaches a similar actuator (see Fig. 1) having a nut (16) and threaded spindle (18) where a drive element (34) is provided with an isolation device (see Fig. 1, showing a spring 50 biased clutch 44 and 46) for rotationally coupling the drive element to the threaded nut (see Fig. 1). Wherein a spring (50) is provided between the drive element (34) and the threaded nut (16) (see Fig. 1, showing that nut extends at least partially to the right of the spring as the figure is oriented, and that the drive element is to the left of the spring, and accordingly the spring is between at least a portion of the nut and the drive element), the spring force of which spring acts against the isolation of the threaded nut from the drive element (see Figs. 2 and 3, showing that the spring biases the clutching mechanism closed, and accordingly “acts against the isolation of the threaded nut from the drive element” since the spring is biased to bring those two elements into engagement).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that using the clutching mechanism to provide a releasable connection between the drive element (and accordingly the rotor of the electric motor) and the threaded nut would provide numerous benefits over simply letting the belt slip due to torque overload of the connection between the belt and the pulleys. For example, the clutching mechanism would allow for greater and more precise control of the actuation of the clutch, since an appropriate spring having a desired spring force required to open the clutch could be selected to ensure that the connection between the nut and the motor is severed in situations that could damage the motor (e.g. continuing to drive the motor even once the threaded spindle has been pressed against an immoveable object), while maintaining a connection during all other times when safe to do so. Further, by having the clutch sever the connection instead of letting the belt slip would increase the useful life of the belt, by reducing wear due to friction caused by the slipping belt. Wilder also states that the purpose of the clutching mechanism in the actuator is to “withstand large unexpected or unforces forces while reducing any damage from such loads” (see Wilder [0005]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator as disclosed in Huang with the spring biased clutching mechanism between the drive element and the nut as taught in Wilder to increase the useful life of the belt in the actuator by reducing the chance of the belt slipping due to over torqueing, and therefore increasing the overall useful life of the actuator, as well as to provide a more precise disconnecting device.
Regarding Claim 10, the Combination further suggests the actuator as claimed in claim 9, wherein the spring is supported in a first support region on the threaded nut (see Fig. 1, showing that the inner circumferential surface of the spring is supported on the outer circumferential surface of the threaded nut) on the one hand and in a second support region (44) on the drive element (note: “supported” is considered a broad term and is being interpreted as “to bear or hold up (a load, mass, structure, part, etc.); serve as a foundation for;” see Fig. 1, showing that the left axial face of the spring as the figure is oriented, presses against the threaded nut to cause the isolation device to create a coupling between threaded nut and the drive element, accordingly when the spring presses the drive element into the threaded nut it is being supported on the axial end by the toothed portion 44 of the drive element) on the other hand.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2018/0001880) in view of Inabe (US 4,920,816).
Regarding Claim 11, Huang  does not disclose any details about the rotation prevention device (see [0050], disclosing that the “anti-rotation feature” is not shown in the figures) is used for the actuator as claimed in claim 1. Accordingly, leading one having ordinary skill in the art in search of an adequate anti-rotation feature.
However, Inabe, teaches in a similar electromechanical-hydraulic piston actuator (see Fig. 1), having a rotation prevention device (5, 402) of a threaded spindle (4) comprises an axial groove (402) formed in the threaded spindle (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator disclosed in Huang with the anti-rotation feature in the form of a groove and key as taught in Inabe to provide a known and tried method of fixing rotation of the spindle such that rotation of the nut causes the spindle to move axially.1
Regarding Claim 12, the Combination further suggests the actuator as claimed in claim 11, wherein the axial groove passes through the turns of the threaded spindle (see Fig. 1).

Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2018/0001880) in view of Weh et al. (US 9,982,662).
Regarding Claim 11 Huang  does not disclose any details about the rotation prevention device (see [0050], disclosing that the “anti-rotation feature” is not shown in the figures) is used for the actuator as claimed in claim 1. Accordingly, leading one having ordinary skill in the art in search of an adequate anti-rotation feature.
However, Weh, teaches in a similar electromechanical-hydraulic piston actuator (see Fig. 1), having a rotation prevention device (34, 35) of a threaded spindle (6) comprises an axial groove formed in the threaded spindle (see Col. 3 Line 40, disclosing that element 35 is a hexagonal bar that fits within axial bore 35 to act as a linear guide, since the hexagonal bar has six point the matching bore would accordingly have six grooves for the points of the bar, noting that “groove” is considered a broad term being interpreted as a long narrow channel or depression).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator disclosed in Huang with the anti-rotation feature in the form of a keyed bar and bore as taught in Weh to provide a known and tried method of fixing rotation of the spindle such that rotation of the nut causes the spindle to move axially.2
Regarding Claims 12 and 17, the Combination further suggests the actuator as claimed in claims 11 and 17 respectively, wherein (referring to Claim 12) the axial groove passes through the turns of the threaded spindle (Note: “through” as set forth above in the 35 U.S.C. 112(b) rejection of Claim 17 with its dependency on Claim 12, is being interpreted as an axial overlap between the two features, but also that the two features can be radially offset from one another; accordingly, as shown in Weh Fig. 1, showing that the axial groove and the turns of the threaded spindle has an axial overlap extent).
Wherein (referring to Claim 17) the axial groove is formed on the chamber side or on the drive side in the wall of an inner bore of the threaded spindle (see  Weh Fig. 1).
Regarding Claim 13, the Combination further suggests the actuator as claimed in claim 11, wherein the axial groove is formed on the chamber side or on the drive side in the wall of an inner bore of the threaded spindle (see Weh Fig. 1).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2018/0001880) in view of Nagal et al. (US 10,696,283).
Regarding Claim 14, Huang  does not disclose any details about the rotation prevention device (see [0050], disclosing that the “anti-rotation feature” is not shown in the figures) is used for the actuator as claimed in claim 1 (Note: see the rejection of Claim 14 above under 35 U.S.C. 112(b) with regard to the dependency issue of this claim, while the claims of 02/19/2021 recite a dependency of Claim 14 on Claim 12, and accordingly Claim 11, this appears to be a typo based on Applicant’s originally filed disclosure including the Specification and Drawings, if Applicant intends for Claim 14 to depend on Claims 11 and 12, and to have two separate and independent rotation prevention features, please indicate as such). Accordingly, leading one having ordinary skill in the art in search of an adequate anti-rotation feature.
However, Nagal teaches in a similar electromechanical-hydraulic piston actuator (see Fig. 1), having a rotation prevention device (30) of a threaded spindle (14) comprises at least one arm (30) which is supported in the circumferential direction on a bolt (16, 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator disclosed in Huang with the anti-rotation feature in the form of a bolt and arm as taught in Nagal to provide a known and tried method of fixing rotation of the spindle such that rotation of the nut causes the spindle to move axially. 3
In the resulting Combination it necessarily results that the bolts would be arranged axially parallel to and spaced apart from a piston since both the spindle and the piston move in the axial direction, and the bolts have to extend in the same direction of the spindle’s travel for the system to work as intended.
Regarding Claim 15, the Combination further suggests the actuator as claimed in claim 14, wherein the bolt, in addition to its function as a support element for preventing rotation, also performs the function of a component that transmits tensile forces, for which purpose it is in the form of a tension rod (see Nagal Fig. 1, showing that the two bolts hold the casing of the actuator together in addition to acting as a linear guide, and accordingly transmit tensile forces in addition to acting anti-rotation features).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2143 (I)(B)
        2 See MPEP 2143 (I)(B)
        3 See MPEP 2143 (I)(B)